Citation Nr: 1138795	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-39 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from May 1971 to February 1974. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that in an August 2011 written brief presentation, the Veteran's representative, on the Veteran's behalf, asserts that it has been more than four years since the Veteran last underwent a VA examination that addressed the current nature and extent of the Veteran's service-connected anxiety disorder.  In this case, the Veteran last underwent a VA mental disorders examination in February 2007.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected anxiety disorder on appeal, a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Prior to arranging for the Veteran to undergo further examination, the RO/AMC should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes outpatient treatment records from the Miami VA medical center (VAMC), dated from July 2004 to April 2006 and from March 2007 to October 2007.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Hence, the RO must obtain all outstanding medical records from the Miami VAMC, dated from April 2006 to March 2007, and from October 2007 to the present, as well as any other VAMC medical records identified by the Veteran. 

Lastly, the Board notes that the RO/AMC's determination on the claim for a higher rating for the Veteran's service-connected anxiety disorder could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claim being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board also notes that the RO is in the process of developing a claim for an increased rating for service-connected lumbosacral strain (not on appeal).  Therefore, as appellate consideration of the claim for a TDIU would be premature at this juncture, remand of this matter also is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain from the Miami VAMC all outstanding medical records from April 2006 to March 2007, and from October 2007 to the present, as well as all medical records from any other VAMC identified by the Veteran.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c)  regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  After completion of the above, schedule the Veteran for a VA psychiatric examination, by an appropriate specialist, to determine the extent and severity of his service-connected anxiety disorder.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score. 

The examiner also should discuss the extent to which the service-connected anxiety disorder affects the Veteran's ability to secure or maintain employment.  Specifically, the examiner should opine whether the Veteran's service-connected anxiety disorder, standing alone, or in combination with his other service-connected disabilities (i.e. lumbosacral strain, acne of the face, and status post removal dorsum of the penis and scrotum) prevents the Veteran from securing or following a substantially gainful occupation, without consideration of any nonservice-connected disorders and advancing age.

The examiner should provide a complete rationale and explanation for any opinion provided. 

3.  After completion of the above, and any additional notice or development deemed necessary, then readjudicate the claim for a higher rating for anxiety disorder and the TDIU claim at issue.  (The Board notes that the RO should complete its adjudication of the pending claim for an increased rating for lumbosacral strain (not on appeal) before readjudicating the claim for a TDIU).  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


